 



EXHIBIT 10.1
CONFORMED COPY     
BUSINESS SERVICES AGREEMENT
          THIS BUSINESS SERVICES AGREEMENT (this “Agreement”) is made and
entered into as of January 31, 2006 (the “Effective Date”) by and between Emdeon
Corporation, a Delaware corporation, Envoy Corporation (“Business Services”),
and Emdeon Practice Services, Inc. (“Practice Services,” and collectively with
Emdeon Corporation and Business Services, “Emdeon”) and WebMD Health Corp., a
Delaware corporation (“WebMD”).
RECITALS
     WHEREAS, WebMD is a leading online provider of health information services
to consumers, physicians, healthcare professionals, employers and health plans,
through its public and private online portals;
     WHEREAS, Emdeon is a leading provider of revenue cycle management and
clinical communication solutions for payers, providers and patients and through
its broad payer and provider relationships can distribute timely clinical and
financial information;
     WHEREAS, the parties believe that the trend in healthcare cost shifting to
members and employees is leading payers and employers to take steps to create
faster and more effective means of communicating with individual members and
employees as to relevant clinical and financial information and to provide such
persons with additional decision support tools to better manage their individual
health decisions;
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
     SECTION 1. Clinical Quality Applications
A. External Clinical Quality Applications.
     (a) Emdeon provides, and may develop and/or acquire in the future during
the term of this Agreement, online products and services that are principally
provided for use as physician/provider-facing applications or consumer
(patient/member) facing applications (ie, those that are directed online to
physicians or to individual consumers/patients/members) that (i) analyze, assess
and report on patient care, and/or (ii) provide clinical quality measures of
physicians, hospitals and other providers, and which include the benefit of the
clinical rules supporting these applications. Those products and services as
described in the preceding sentence are hereinafter referred to as “External
Clinical Quality Applications.”

 



--------------------------------------------------------------------------------



 



     (b) The parties agree that Emdeon’s assets set forth in
Section 1.A.(b)(i)-(iii) below, to the extent they are provided principally for
use as physician/provider-facing or consumer-facing applications as described in
the preceding paragraph (hereinafter the “Prism Assets”), are included within
the definition of External Clinical Quality Applications:
          (i) PrismMD: Emdeon’s application that provides messaging and other
communications vehicles to provide care alerts to both providers and members.
The software also provides physicians with comprehensive listing of all services
provided to patients under their care.
          (ii ) PrismReach: Emdeon’s application that offers individual
physicians an array of patient-specific information to better manage their
patients and their overall clinical practice, accessible at the point of care.
          (iii) Prism P4P: Emdeon’s application that establishes and maintains
Pay for Performance physician reporting based on quality of care, which may
include tools to provide for scoring methodologies.
     (c) Subject to the terms and conditions of this Agreement, Emdeon hereby
grants and confirms having granted to WebMD a perpetual, worldwide license of
the External Clinical Quality Applications to WebMD for use in WebMD’s business
as WebMD may determine (the “License”). WebMD shall have the right to modify,
change and update the External Clinical Quality Applications, and to create
derivative works from the External Clinical Quality Products, as it determines
in its sole discretion, and at its expense. The License shall include the
software, documentation, development tools and intellectual property to the
extent necessary to provide the External Clinical Quality Applications, and
shall include all maintenance, updates, modifications, and improvements made to
the External Clinical Quality Applications by Emdeon, from time to time (for
which there shall be no additional cost to WebMD). The License to the External
Clinical Quality Applications shall include any third party licenses necessary
to deliver such applications to the extent permitted by the terms thereof, and
Emdeon will hold such third party licenses to assure the rights of WebMD under
the License to the extent permissible by the terms thereof. Any additional fees
required to obtain such third party license rights shall be at WebMD’s expense.
Emdeon and WebMD will work together to ensure that the External Clinical Quality
Applications continue to be developed in accordance with WebMD’s reasonable
development plans and its business requirements, subject to Section 1.A.(d)
below.
     (d) WebMD will have the right to market and distribute the External
Clinical Quality Applications, and in connection with any marketing and sales
activities for the External Clinical Quality Applications, WebMD will provide
first level customer service support to its customers for the External Clinical
Quality Applications. To the extent that WebMD requires second level support for
the External Clinical Quality Applications, or if WebMD requires customization
or incremental development in regards to an External Clinical Quality
Application, Emdeon will provide such support at customary rates. In addition,
nothing in this agreement is intended to prohibit WebMD from developing,
marketing and selling its own or other third party external clinical quality
applications (with no commission payable to Emdeon). However, WebMD will make
commercially reasonable efforts to market the

2



--------------------------------------------------------------------------------



 



External Clinical Quality Applications to those particular clients or potential
clients that WebMD reasonably determines may have an interest in such products.
In addition, Emdeon may from time to time provide recommendations as to
particular clients or potential clients for the External Clinical Quality
Applications.
     (e) Emdeon also will be permitted to continue to market the External
Clinical Quality Applications, provided however, Emdeon will not offer the
External Clinical Quality Applications as stand-alone products, but rather may
offer and distribute the External Clinical Quality Applications to its current
and potential payer customers in connection with the integration of the External
Clinical Quality Applications with Emdeon core products and services. Emdeon
will use commercially reasonable efforts to avoid channel conflicts in
distributing its products as provided in the foregoing sentence. During the term
of this Agreement, Emdeon will not license or provide External Clinical Quality
Applications other than through WebMD Health as provided herein. The pricing
pursuant to which WebMD will make the External Clinical Quality Products
available to an Emdeon customer as provided in this Section 1.A.(e) will be
competitive with the pricing it provides to other similar customers purchasing
substantially the same products at the same volume/commitment levels. The
parties acknowledge that based on client preferences, the External Clinical
Quality Applications may be accessible through channels in addition to WebMD
Health properties (i.e, client websites, etc).
     (f) The External Clinical Quality Applications are provided to WebMD “as
is”, and with all of Emdeon’s rights in such products and do not include any
third party licenses or intellectual property licensed from any third party,
except as provided in Section 1.A.(c). To the best of Emdeon’s knowledge, the
External Clinical Quality Applications do not infringe any intellectual property
rights of any third party as such products are used by Emdeon as of the date
hereof.
     (g) The parties acknowledge that External Clinical Quality Services exclude
Emdeon’s electronic health record applications (such as those currently offered
through Intergy EHR, Intergy Imaging, Intergy PDA), and other similar
applications provided by Emdeon’s Practice Services, as well as Emdeon’s
products which provide for sending and receiving of prescriptions and lab
results, and reasonable extensions of such products hereafter that are
consistent with its past practice for such products.
     (h) Within seven (7) days after termination of this Agreement, Emdeon shall
provide WebMD with copies of the Documentation for the External Clinical Quality
Applications to the extent necessary for WebMD to continue to the use of the
perpetual license granted to WebMD hereunder. The “Documentation” regarding the
External Clinical Quality Products shall be deemed to consist of the following:
1. A copy of the software (including source and use code) comprising the
External Clinical Quality Applications, including as to the assets set forth in
Section 1.A.(b)(i)-(iii) above;
2. A copy of the records relating to the External Clinical Quality Applications;
and
3. A copy of the development tools relating to the External Clinical Quality
Applications to the extent necessary to provide the External Clinical Quality
Applications as of such date.

3



--------------------------------------------------------------------------------



 



     With the Documentation, Emdeon will also provide any third party license
consents necessary for WebMD to continue to use the External Clinical Quality
Applications as in effect immediately prior thereto (other than off-the-shelf,
shrink wrap or other generally available software), or if such consent cannot be
obtained, it shall hold such third party licenses for the benefit of WebMD to
the extent permitted by the terms thereof. Any additional fees required to
obtain such third party license rights shall be at WebMD’s expense.
B. Internal Clinical Quality Services
     (a) Emdeon develops, markets, sells and provides, and may in the future
develop, market, sell and provide, products and services that are principally
provided for use as payer facing-applications that provide to payers (i)
“clinical” quality measures of physicians, hospitals and providers, and
(ii) analytics and reporting to such payers on the quality of patient care, in
each case, other than through consumer and/or physician/provider facing
applications (collectively, “Internal Clinical Quality Services”). WebMD will be
permitted to develop, market, sell and provide Internal Clinical Quality
Services, and WebMD and Emdeon may meet on a regular basis to discuss potential
coordination of marketing efforts for Internal Clinical Quality Services to
particular clients or potential clients. Emdeon may make available to WebMD,
Emdeon Internal Clinical Quality Services for integration with WebMD products
and services. The pricing pursuant to which Emdeon will make the Emdeon Internal
Clinical Quality Services available to a WebMD customer as provided in this
Section 1.B.(a) will be competitive with the pricing it provides to other
similar customers purchasing substantially the same products at the same
volume/commitment levels. Notwithstanding the foregoing, WebMD will be permitted
to develop, sell and provide its own services in this area or license and work
with third parties for such services.
     SECTION 2. Consumer Directed Applications
     (a) Emdeon agrees that applications, tools, products and/or services that
are directed through an online means to individual consumers, patients, or
health plan members, as end users, including those providing a patient or member
view of the potential cost of care or financial responsibility for individual
medical and/or drug claims (collectively, “Consumer Directed Applications”) will
be licensed and/or provided by WebMD, other than Permitted Applications as
described in Section 2(e) below, and Emdeon agrees that so long as this
Agreement is in effect Emdeon will not license or provide Consumer Directed
Applications except through WebMD.
     (b) To the extent that Emdeon identifies in its business a need for a
Consumer Directed Application in order to support a business requirement related
to the marketing of its core services, Emdeon will first present WebMD with the
opportunity to meet Emdeon’s requirement for the Consumer Directed Application
with written notice of the terms and specifications and requirements for the
Consumer Directed Application. WebMD will notify Emdeon within thirty (30) days
of receipt of Emdeon’s written notice as to whether or not it elects to provide
the Consumer Directed Application. If WebMD elects to provide the Consumer
Directed Application, WebMD will provide the specifications and parameters for
the applicable Consumer Directed Application together with a reasonable schedule
for delivery of the Consumer Directed Application, on a basis consistent with
Emdeon’s business requirements, and Emdeon agrees that WebMD shall be the
provider of such Consumer Directed Application. If WebMD elects not to

4



--------------------------------------------------------------------------------



 



provide the Consumer Directed Application, or after electing to do so and
providing a reasonable delivery schedule, fails to substantially comply with
such schedule (after written notice and a thirty (30) day opportunity to cure
such failure), Emdeon may pursue that opportunity through a third party or on
its own, on substantially the same terms as discussed with WebMD. Emdeon will
keep WebMD apprised of its marketing efforts related to Consumer Directed
Applications.
     (c ) The parties have identified a potential Consumer Directed Application
which may provide information regarding the potential cost of care or financial
responsibility for individual medical and/or drug claims, and agree to work
together to develop such a product. However, the preceding sentence shall not
limit either party from developing such product itself. Emdeon agrees that any
Consumer Directed Application that provides a patient or plan member view as to
the portion of the cost of care for which the patient or plan member is
responsible, will be provided and delivered by WebMD, rather than Emdeon, and
during the term of the Agreement Emdeon will not make any such product available
itself or through a third party other than in conjunction with WebMD, subject to
the provisions of the preceding paragraph. The parties acknowledge that based on
client preferences such product may be accessible through channels in addition
to WebMD Health properties (i.e, client websites, provider websites, etc).
     (d) The parties acknowledge that Consumer Directed Applications, include
but are not limited to, applications and tools that are directed to individual
consumers, plan members or patients to assist such persons in (a) communicating
with, or viewing information from, providers, (b) communicating with, or viewing
information from, payors, (c) making informed benefit, provider and/or treatment
choices, through access to content, personal health records, plan comparison
tools, benefit comparison tools, cost treatment indicators, calculators, and/or
other tools, or (d) managing and utilizing consumer directed health plans and
the related other health savings and other consumer directed accounts.
     (e) For purposes of this Section 2, the term “Permitted Applications” means
(i) the provision of paper and electronic invoices and statements as currently
conducted by the ExpressBill subsidiary of Emdeon, (ii) the provision of paper
and electronic checks and EOBs, (iii) the patient facing application linked to
practice management and EHR system at Emdeon’s Practice Services segment, as
currently contemplated by Emdeon with a third party provider, provided that
notwithstanding the foregoing, Emdeon will also enable WebMD to deliver this
solution, (iv) services performed by Emdeon’s VIPS Government Solutions Group
under contracts with the U.S. Government and/or state governments,
(v) distribution of the billing and payment services set forth in
Sections 2(e)(i) and 2(e)(ii) above through, in addition to WebMD, portals that
are not competitive with WebMD; and (vi) reasonable extensions of the products
and services referred to in Section 2(e)(i) —(ii) above that are consistent with
its past practice for such products. For purposes of the preceding
Section 2(e)(v), portals that are competitive to WebMD include online services
and websites that provide general consumer online services and portals
(including but not limited to yahoo.com, msn.com and about.com), and other high
traffic websites that include healthcare and non-healthcare related content and
services, provided that, without the approval of WebMD which will not be
unreasonably withheld, Emdeon may provide the services in Section 2(e)(i) and
(ii) on portions of such sites that are not health-related. Such competitors
also include more specialized health care related

5



--------------------------------------------------------------------------------



 



providers of online services, tools and applications for health care audiences,
such as iVillage.com, drugs.com and realage.com.
     SECTION 3. Fees and Payment
     (a) Subject to the terms and conditions of this Agreement, beginning on the
Effective Date of this Agreement, WebMD shall pay Emdeon a 20% royalty on the
Net Sales of External Clinical Quality Applications to a third party as provided
in Section 1.A.(a) or 1.A.(b) above, or such other royalty that the parties may
otherwise agree in any particular instance.
     (b) Subject to the terms and conditions of this Agreement, Emdeon shall pay
WebMD a 10% sales commission on the Net Sales of Internal Clinical Quality
Services by WebMD as provided in Section 1.B.(a) above.
     (c ) Payments due hereunder are exclusive of any applicable taxes. “Net
Sales” shall mean revenue obtained from the sale or license of the applicable
product, less deductions from gross sales for credits, returns, allowances and
other customary discounts, but does not include bad debts. If a sale of a
product to which a royalty or commission applies under this Section 3 is bundled
and priced together with other services as to which no royalty or commission is
payable hereunder, the parties will equitably allocate a portion of the total
sales price to the applicable product as to which the royalty or commission is
payable. Any royalties or commissions paid on Net Sales that are subsequently
refunded or rebated for any reason shall be repayable, and may be deducted from
any current or future royalties or commissions payable. Royalty and commission
payments will be made quarterly within thirty (30) days following the end of
each quarter. Interest shall be payable on all late payments in the amount of 1%
per month until paid. Each party will keep accurate records, which are
sufficient to calculate all payments due to the other party and will provide
such records to the other party upon request.
     (d) For each Consumer Directed Application provided to Emdeon pursuant to
Section 2(b) of this Agreement, the payment to WebMD for such Consumer Directed
Application shall be the greater of: (a) WebMD’s Cost (as defined below) plus
50%; or (ii) WebMD’s established market price for such product (which price
shall be competitive with pricing provided to similar customers purchasing
substantially the same products at the same volume/commitment levels). “Cost”
shall mean the full cost incurred by WebMD to provide the Consumer Directed
Application, including its direct costs incurred, such as labor costs and
materials, and an appropriate allocation of indirect costs, such as allocations
for rent, utilities, and corporate overhead, etc. In addition to the foregoing,
if, pursuant to Section 2(b), Emdeon sells any Consumer Directed Application,
Emdeon will also pay WebMD a 10% royalty on Net Sales of such Consumer Directed
Applications by Emdeon. In addition, if the parties develop a patient financial
responsibility Consumer Directed Application as provided in the first sentence
of Section 2(c) above, the parties will equitably determine the allocation
between the parties of the sales price for such product.
     SECTION 4. Term; Termination
     (a) Initial Term. The term of this Agreement shall commence on Effective
Date and shall remain in effect for a period of five (5) years from the
Effective Date, unless sooner

6



--------------------------------------------------------------------------------



 



terminated in accordance with the provisions of Section 4(b) or Section 4(c) and
except as provided in Section 1.A(h). Notwithstanding termination of this
Agreement, after termination of this Agreement, each party shall continue to pay
any royalty or commissions due hereunder relating to a sale contracted during
the term of the Agreement, but provided after termination, but in no event shall
such royalty or commission be payable more than one (1) year after termination
of this Agreement.
     (b)  Termination for breach. In the event either party materially breaches
this Agreement and fails to cure such breach within ninety (90) days following
receipt of written notice describing in reasonable detail the facts and
circumstances concerning the breach, the other party may terminate this
Agreement. Notwithstanding the foregoing, if Emdeon alleges a breach by WebMD of
this Agreement and WebMD disputes such allegations of breach, Emdeon agrees to
comply with the terms of this Agreement until such dispute is resolved by the
parties or by a determination through arbitration as provided in Section 10
without prejudice to all remedies available to WebMD.
     (c ) Termination by WebMD. At any time during the term of this Agreement,
upon thirty (30) days written notice, WebMD may, in its sole discretion and with
or without cause, terminate (i) the Agreement, (ii) the License under
Section 1.A, and/or (iii) the provisions of Section 2 above.
     SECTION 5. Confidential Information
     (a) “Confidential Information” means any confidential, trade secret or
other proprietary information disclosed by one party to the other under or in
connection with this Agreement, except for information that: (i) is already
known to the receiving party without an obligation of confidentiality at the
time received from the disclosing party, (ii) is developed by the receiving
party independent of the other party’s Confidential Information; (iii) is
obtained from a source other than the disclosing party not known to be subject
to an obligation of confidentiality and without breach of this Agreement;
(iv) is in the public domain when received, or thereafter enters the public
domain through no fault of the receiving party; (v) is lawfully required to be
disclosed to any governmental agency or is otherwise required to be disclosed by
law, provided that, before making such disclosure, the receiving party shall
give the disclosing party an adequate opportunity to interpose an objection or
take action to assure confidential handling of such Confidential Information.
Each party acknowledges that the other’s customer list is the Confidential
Information of such other party and shall only be used by such party as provided
by the terms of this Agreement.
     (b) The receiving party shall: (i) not disclose the Confidential
Information to any third party, other than its employees, agents or independent
contractors who are bound, in writing, by similar confidentiality obligations
and who have a need to know such Confidential Information, (ii) not use the
Confidential Information in any fashion except for purposes of performing this
Agreement, and (iii) take steps consistent with its protection of its own
confidential and proprietary information (but in no event exercise less than
reasonable care) to prevent unauthorized disclosure of the Confidential
Information.
     (c) In the performance of this Agreement, Emdeon and WebMD and their
employees, subcontractors, and other agents may have access to certain
Confidential Information

7



--------------------------------------------------------------------------------



 



of each other’s respective clients referred to as “Individual Information.”
Individual Information includes, but is not limited to, information which, in
coded or uncoded format, in whole or in part, relates to patient records or any
patient identifiable information, dependents or physicians, including, without
limitation, their respective names, addresses, zip codes, social security
numbers, drug or medical claims data, or other personal data.
     (d) Subject to the terms of this Agreement and to applicable law, upon the
termination or expiration of this Agreement, the parties shall promptly return
or destroy all Confidential Information of the other and not retain any copies
of the Confidential Information of the other party.
          SECTION 6. Cooperation. During the term of this Agreement and for a
period of three (3) years after termination for any reason, each party shall
have the right upon prior notice, and no more than one (1) time in each calendar
year, to inspect any books, records and files maintained by the other party
relating to services under this Agreement in order to verify that the other
party has complied with its obligations under this Agreement as they relate to
payment of royalties and/or commissions, and as they relate to the
confidentiality provisions of Section 5 above. Neither party shall destroy or
permit the destruction of (without first having offered to deliver to the other
party) any such books, records and files for the time period during which they
would be required to retain such books, records or files by applicable law.
Emdeon and WebMD shall cooperate with one another in a timely manner in any
administrative or judicial proceeding involving any matter affecting the
potential liability of either Emdeon or WebMD hereunder or with respect to any
governmental authority. Such cooperation shall include, without limitation,
making available to the other party, during normal business hours, all books,
records and information, officers and employees (without substantial
interruption of employment) necessary or useful in connection with any inquiry,
audit, investigation or dispute, any litigation or any other matter requiring
any such books, records, information, officers or employees for any reasonable
business purpose. The party requesting or otherwise entitled to any books,
records, information, officers, or employees pursuant to this Section shall bear
all reasonable out-of-pocket costs and expenses (except reimbursement of
salaries, employee benefits and general overhead) incurred in connection with
providing such books, records, information, officers or employees. The parties
will develop mutually acceptable reporting of activities under this Agreement.
          SECTION 7. Disclaimers
          (a) in no event shall WebMD or its suppliers or licensors be liable
under any theory of liability, however arising, for any costs of cover or for
indirect, special, incidental, or consequential damages of any kind arising out
of this agreement, even if emdeon has been advised of the possibility of such
damages.
          (b) except in connection with its indemnification obligations
hereunder or its royalty or commission obligations, WebMD’s aggregate liability
for all damages, losses and causes of action in any way related to this
Agreement, whether in contract, tort (including negligence) or otherwise, either
jointly or severally, shall not exceed one million dollars ($1,000,000).

8



--------------------------------------------------------------------------------



 



This section reflects an allocation of risk between the parties, is not a
penalty, and shall be exclusive. This section shall apply despite any failure of
essential purpose of any limited warranty or remedy.
          (c) WEBMD REPRESENTS THAT ANY CONSUMER DIRECTED APPLICATIONS PROVIDED
TO EMDEON PURSUANT TO THIS AGREEMENT SHALL COMFORM TO THE SPECIFICATIONS
PROVIDED BY WEBMD WITH SUCH APPLICATIONS. EMDEON REPRESENTS THAT ANY INTERNAL OR
EXTERNAL CLINICAL QUALITY APPLICATIONS PROVIDED BY EMDEON PURSUANT TO THIS
AGREEMENT WILL CONFORM TO THE SPECIFICATIONS PROVIDED BY EMDEON WITH SUCH
APPLICATIONS. EXCEPT AS PROVIDED IN THE PRECEDING TWO SENTENCES, NEITHER COMPANY
MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED (A) REGARDING THE
USEFULNESS, ACCURACY, COMPLETENESS, FEASIBILITY, RELIABILITY OR EFFECTIVENESS OF
ITS RESPECTIVE APPLICATIONS; OR (B) THE AMOUNT OF SALES THAT MAY BE GENERATED
FROM THE OTHER’S APPLICATIONS. WITHOUT LIMITING THE FOREGOING, NEITHER PARTY
MAKES ANY REPRESENTATIONS THAT THE OTHER’S USE OF ITS SERVICES WILL BE
UNINTERRUPTED OR ERROR FREE. THE EXPRESS WARRANTIES IN SECTION 7(c) ARE IN LIEU
OF ALL OTHER WARRANTIES BETWEEN THE PARTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT, AND SUCH
WARRANTIES ARE HEREBY DISCLAIMED.
     SECTION 8. Indemnity.
     (a) WebMD will indemnify, defend and hold harmless, at its own expense, any
claims, suits, losses, damages, liabilities, costs, expenses and actions against
Emdeon brought by a third party to the extent that the action is based upon a
claim that any Consumer Directed Application, when used in accordance with this
Agreement, infringes any proprietary right of any third party, and WebMD will
pay those costs and damages finally awarded against Emdeon (including reasonable
attorneys’ fees) in any such action that are specifically attributable to such
claim or those costs and damages agreed to in a monetary settlement of such
action; provided, however, that WebMD shall have no obligation pursuant to the
foregoing indemnification provision to the extent that any claim is based on or
related to (a) any use of such Consumer Directed Applications in violation of
this Agreement, or (b) any use of such Consumer Directed Applications in
conjunction with any product, data, service, hardware or software not expressly
contemplated to be used in conjunction with such tools. If Emdeon’s use is
enjoined by reason of an infringement claim, WebMD’s sole obligation shall be to
either (i) procure the right for Emdeon to continue using the Consumer Directed
Application, (ii) replace or modify the components of the Consumer Directed
Application subject to the infringement claim with non-infringing components of
substantially equivalent functionality, or (c) if neither of the above are
available, to refund to Emdeon the commissions paid for access to such Consumer
Directed Application. The foregoing states the entire liability of WebMD with
respect to any infringement claims and Emdeon hereby expressly waives any other
such liabilities.

9



--------------------------------------------------------------------------------



 



     (b) Emdeon will indemnify, defend and hold harmless, at its own expense,
any claims, suits, losses, damages, liabilities, costs, expenses and actions
against WebMD brought by a third party to the extent that the action is based
upon a claim that the Internal or External Clinical Quality Applications
(collectively the “Clinical Quality Applications”), when used in accordance with
this Agreement, infringe any proprietary right of any third party, and Emdeon
will pay those costs and damages finally awarded against WebMD (including
reasonable attorneys’ fees) in any such action that are specifically
attributable to such claim or those costs and damages agreed to in a monetary
settlement of such action; provided, however, that Emdeon shall have no
obligation pursuant to the foregoing indemnification provision to the extent
that any claim is based on or related to (a) any use of such Clinical Quality
Applications in violation of this Agreement, or (b) any use of such Clinical
Quality Applications in conjunction with any product, service, data, hardware or
software not expressly contemplated to be used in conjunction with such tools.
If WebMD’s use is enjoined by reason of an infringement claim, Emdeon’s sole
obligation shall be to either (i) procure the right for WebMD to continue using
such tools, (ii) replace or modify the components of such tools subject to the
infringement claim with non-infringing components of substantially equivalent
functionality, or (c) if neither of the above are available, to refund to WebMD
the commissions paid by WebMD for access to such Clinical Quality Applications.
The foregoing states the entire liability of Emdeon with respect to any
infringement claims and WebMD hereby expressly waives any other such
liabilities.
          SECTION 9. Insurance. Each party will maintain in effect during the
term of this Agreement, insurance with at least the following limits:

  •   Workman’s Compensation with at least statutory limits;     •   Employer’s
Liability Insurance with limits of not less than statutory limits (except in
states in which there are no statutory limits for Employer’s Liability
Insurance, then with limits of not less than $1,000,000 each accident,
$1,000,000 disease per each employee, and $1,000,000 disease policy limit);    
•   Commercial General Liability Insurance (including, broad form contractual
liability coverage for it’s obligations under this Agreement) with limits of not
less than:

         
—
  Bodily Injury   $1,000,000 per occurrence, and
 
      $2,000,000 in the aggregate, and
—
  Property Damage   $1,000,000 per occurrence, and
 
      $1,000,000 in the aggregate; and

  •   Excess/Umbrella Liability with limits of not less than $3,000,000 per
occurrence and $3,000,000 in the aggregate.

     The aggregate minimum limits set forth above are per policy; provided
however, that each policy shall not have a term longer than eighteen
(18) months. Each party agrees to provide the other with a Certificate of
Insurance evidencing the coverage required in this Section upon the other’s
written request. All such policies and certificates of insurance shall also
require that

10



--------------------------------------------------------------------------------



 



the insurer give the other party not less than thirty (30) calendar days’
advance written notice of any cancellation in insurance coverage Each party must
also provide the other with thirty (30) calendar days’ prior written notice of
any non-renewal of the insurance coverage, cancellation of any insurance
coverage, material change in the insurance policies, and/or reduction in limits.
     SECTION 10. Miscellaneous.
     (a) Existing Third Party Agreements. Nothing in this Agreement is intended
to require either party to terminate existing contractual relationships with any
third party, and such agreements shall remain in effect on the terms and
conditions in existence as of the Effective Date of this Agreement. Emdeon shall
continue to be responsible for delivery of Prism Assets to clients currently
under contract for those services, and shall bear all expenses related to
servicing such clients.
     (b) Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of the Agreement was not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or in equity.
     (c) Amendments and Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by WebMD and Emdeon or, in the case of a waiver, by
the party or parties against whom the waiver is to be effective.
     (d) No waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder (other than a failure or delay beyond a period of
time specified herein) shall operate as a waiver thereof and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.
     (e) Notice Generally. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified by notice given in
accordance with this Section 10(e)):
     If to Emdeon:
Emdeon Corporation
Envoy Corporation
Emdeon Practice Services, Inc.
699 River Drive Center 2,
Elmwood Park, NJ 07407
Attn: General Counsel
If to WebMD:
WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
Attn: General Counsel
or at such other address as may be substituted by notice given as herein
provided.

11



--------------------------------------------------------------------------------



 



          (f) Successors and Assigns. The obligations of Emdeon in this
Agreement shall apply to Emdeon Corporation and each of its subsidiaries, Envoy
Corp. and Emdeon Practice Services, Inc. No party shall assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the other parties. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of the parties hereto as
hereinafter provided. In addition, in the event of any sale, transfer, change of
control or other disposition, restructuring or reorganization of Envoy Corp. or
Emdeon Practice Services, Inc. or the business of either (including by way of
stock sale, by sale of all or substantially all its assets or by any other means
or manner or structure) to a third party, such subsidiary and its business shall
continue to be subject to the obligations applicable to its business under this
Agreement. The Agreement shall remain in effect in accordance with its terms
regardless of the percentage ownership, if any, that Emdeon holds of WebMD, and
regardless of any sale, transfer, change of control or other disposition
restructuring or reorganization of Emdeon Corporation or WebMD, or either
business thereof (including by way of stock sale, by sale of all or
substantially all its assets or by any other means or manner or structure).
     (g) No Third Party Beneficiaries. No person other than the parties hereto
and their successors and permitted assigns are intended or shall be deemed to be
a beneficiary of this Agreement.
     (h) Headings. The headings and subheadings in this Agreement are included
for convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.
     (I) Governing Law; Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
          (i) In an effort to resolve informally and amicably any claim or
controversy arising out of or related to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, each party shall
notify the other of any difference or dispute hereunder that requires
resolution. Emdeon and WebMD shall each designate an executive officer to
investigate, discuss and seek to settle the matter between them. If the two are
unable to settle the matter within 30 days after such notification, or such
longer time period as they shall agree upon, either party may initiate final and
binding arbitration, in accordance with Paragraph (ii) of this Section 10(I) to
resolve such matter, which the parties agree is the sole and exclusive procedure
for any such dispute, except as otherwise provided therein. All offers,
promises, negotiations, conduct and/or statements, whether oral or written, made
in the course of the settlement discussions contemplated by this Paragraph
(i) by any of the parties, their agents, employees, experts and/or attorneys
are, and shall be deemed, confidential, and made executed and delivered solely
for the purposes of settlement or compromise, and inadmissible for any purpose,
including, without limitation, impeachment, in any arbitration or other
proceeding involving the

12



--------------------------------------------------------------------------------



 




parties or any third parties, or in any court or forum whatsoever, provided
however that the use of a statement or information as contemplated in a
settlement under this Paragraph (i) that would be admissible or discoverable
shall not be rendered inadmissible or non-discoverable solely as a result of
such use.
          (ii) The following process shall be followed if, and after, the
informal procedures in Paragraph (i) above do not result in a resolution of the
matter. Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate (collectively, a “Claim”), shall be determined by binding
arbitration in New York, New York before three arbitrators. The arbitration
shall be administered (including selection of the arbitrators) by JAMS
(www.jamsadr.com) pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction
permitted under the terms of this Section 10(I). In the event of any Claim under
this Agreement or the enforcement of any right under this Agreement by either
party, regardless of whether WebMD or Emdeon prevails, Emdeon hereby agrees that
Emdeon shall be responsible for all its own and all of WebMD’s costs and
expenses relating thereto, including the reasonable attorneys fees and expenses
of Emdeon’s attorneys and other professionals it may retain and the reasonable
fees and expenses of WebMD’s attorneys and other professionals that WebMD
retains. In addition, the arbitrators will have authority to award special,
punitive, exemplary, consequential, incidental or indirect losses or damages and
authority to award a party, subject to the foregoing sentence regarding Emdeon’s
obligation for fees, costs and expenses, regardless of the prevailing party. The
parties hereby agree to submit to the exclusive personal and subject matter
jurisdiction and to the venue of the Supreme Court of the State of New York,
County of New York, for all purposes associated with this Agreement, including
the agreement to arbitrate, enforcing the agreement to arbitrate, and seeking
provisional relief pending award and entering judgment upon the award. Nothing
contained in this Section shall preclude the arbitrators from granting, where
appropriate, injunctive or other provisional relief pending a final award.
Notwithstanding the provisions of Section 10, either party may pursue any
provisional remedy (including but limited to preliminary injunctive relief) to
either restrain or mandate certain conduct in the courts designated in this
Section. The parties shall have the right to obtain such provisional injunctive
relief from a court of law designated in this Section pending the determination
and award in the arbitration proceeding. In the event that WebMD seeks
provisional injunctive relief pursuant to this section from the court designated
herein, then Emdeon agrees that it may not request nor may the court require any
bond or other security to be posted by WebMD to secure the requested injunctive
relief, provided that Emdeon retains any rights it may have to oppose the
injunctive relief on any other grounds. The parties also agree that the
arbitrators shall have the power to determine the amount of the equitable
allocation for any sale referred to in the last sentence of Section 3(d) above
in the event of any dispute between the parties as to such the determination. If
JAMS is no longer available or is unwilling to accept the designation provided
hereunder, the parties shall mutually agree upon a substitute professional
neutral administrator to replace JAMS.
     (j) Severability. If any term or other provision of this Agreement is held
to be invalid, illegal or incapable of being enforced by any rule of law, or
public policy, all other

13



--------------------------------------------------------------------------------



 



conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party. Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
     (k) Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.
     (l) Independent Contractors. The parties hereto are independent contractors
engaged in the operation of their own respective business. Neither party is, or
is to be considered as, the agent or employee of the other for any purpose
whatsoever. Neither party has the authority to enter into contracts or assume
any obligations for the other party or make any warranties or representations on
behalf of the other party. Nothing in this agreement shall be construed to
establish a relationship or joint venturers between the parties.
     (m) Cumulative Remedies. The rights and remedies provided by this Agreement
are cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.
     (n) Further Assurances. Each party will use reasonable best efforts to take
or cause to be taken all action, to do or cause to be done, and to assist and
cooperate with the other party in doing, all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including the execution and delivery of such instruments, and the taking of such
other actions as the other party hereto may reasonably require in order to carry
out the intent of this Agreement.
     (o) Construction. Each party hereto acknowledges and agrees it has had the
opportunity to draft, review and edit the language of this Agreement and that no
presumption for or against any party arising out of drafting all or any part of
this Agreement will be applied in any dispute relating to, in connection with or
involving this Agreement. Accordingly, the parties hereto hereby waive the
benefit of any rule of law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

            EMDEON CORPORATION
      By:   /s/ Kevin M. Cameron         Name:   Kevin M. Cameron       
Title:   Chief Executive Officer        EMDEON PRACTICE SERVICES, INC.
      By:   /s/ Michael Glick         Name:   Michael Glick        Title:  
Senior Vice President        ENVOY CORP.
      By:   /s/ Michael Glick         Name:   Michael Glick        Title:  
Senior Vice President        WEBMD HEALTH CORP.
      By:   /s/ Wayne T. Gattinella         Name:   Wayne T. Gattinella       
Title:   Chief Executive Officer     

15